                                          Case 3:18-cv-06721-JCS Document 98 Filed 11/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELY HOLDINGS LIMITED, et al.,                     Case No. 18-cv-06721-JCS
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RESCHEDULING CLAIM
                                                 v.                                        CONSTRUCTION HEARING
                                   9

                                  10     O'KEEFFE'S, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In light of the many other matters that are set on the Court’s December 6, 2019 calendar,

                                  14   and in order to give each side sufficient time to present their evidence, the Claim Construction

                                  15   hearing, Tutorial, and further case management conference is specially set for Thursday,

                                  16   December 19, 2019, at 9:00 AM. The Court will set aside up to three (3) hours for the Claim

                                  17   Construction.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 20, 2019

                                  20                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  21                                                   Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
